Exhibit 10.1

 

AMENDMENT AND WAIVER

 

Amendment and Waiver dated as of July 8, 2005 (hereinafter “Agreement” or
“Amendment and Waiver”) between Analysts International Corporation, a Minnesota
corporation, (hereinafter “the Company”), and Jeffrey P. Baker (hereinafter
“Executive”).

 

WHEREAS, Executive is employed as the President of the Company pursuant to the
terms of an Employment Agreement dated as of June 18, 2004 and filed as Exhibit
10-q to the Company’s Form 10-Q for the quarter ended July 3, 2004 (hereinafter
“Employment Agreement”); and

 

WHEREAS, Paragraph 4.1.f of the Employment Agreement provides that, in certain
circumstances, Executive has the right to terminate his employment with the
Company for “Good Reason” (as that term is defined in the Employment Agreement)
if Executive is no longer employed as the Company’s President; and

 

WHEREAS, Paragraph 4.1.g of the Employment Agreement provides that Executive has
the right to terminate the Employment Agreement immediately if he is not
appointed the CEO of the Company when the Company’s current CEO retires or
resigns; and

 

WHEREAS, Paragraph 4.3 of the Employment Agreement provides for certain rights
of Executive if he resigns for the Company’s failure to name him as Chief
Executive Officer of the Company upon the retirement of the Company’s current
Chief Executive Officer; and

 

WHEREAS, Executive, as part of his employment with the Company, has executed an
Agreement (hereinafter “Change in Control Agreement”) providing for certain
payments and benefits under certain circumstances subsequent to a “Change in
Control,” as that term is defined therein; and

 

WHEREAS, Paragraph 2 of the Change in Control Agreement provides, in part, that
Executive may terminate his employment for any reason during a one-month period
beginning the first day of the eleventh month following a Change in Control
(hereinafter “Eleventh Month Right to Terminate”) and/or for “Good Reason”
during the thirty-six month period following a Change in Control and receive,
among other things, a cash payment (hereinafter the “Change in Control Payment”)
equal to 2.99 times his “Eligible Earnings,” as that term is defined therein;
and

 

WHEREAS, Executive holds options to purchase shares of the Company’s common
stock (“Options”) under one or more of the Company’s stock option plans,
(specifically, the Analysts International Corporation 1994 Stock Option Plan,
the Analysts International Corporation 1999 Stock Option Plan, the Analysts
International Corporation 2000 Nonqualified Stock Option Plan, the Analysts
International Corp. 2004 Equity Incentive Plan, (collectively, the “Plans”));
and

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to the terms of certain of the Plans or by resolution adopted
by the Company’s Board of Directors (or a committee thereof) the vesting of such
Options will accelerate upon completion of the Merger; and

 

WHEREAS, the Company has entered into an Agreement and Plan of Merger
(hereinafter “Merger Agreement”), dated as of April12, 2005, with Computer
Horizons Corp. (hereinafter “CHC”) and JV Merger Corp., a wholly-owned
subsidiary of CHC; and

 

WHEREAS, pursuant to the Merger Agreement, the Company will be merged with and
into JV Merger Corp. and will become a wholly-owned subsidiary of CHC (the
“Merger”); and

 

WHEREAS, the Merger contemplated by the Merger Agreement constitutes a Change in
Control as defined in the Change in Control Agreement; and

 

WHEREAS, the Company and CHC have agreed and Executive has agreed in principle
that, effective with the consummation of the Merger, Executive will be employed
by CHC as its President and Chief Operating Officer without reduction in
Executive’s current gross base salary; and

 

WHEREAS, the consummation of the merger between CHC and the Company may give
rise to Executive’s exercise of the rights set forth in Paragraphs 4.1.f and 4.3
of the Employment Agreement; and

 

WHEREAS, Executive and the Company have agreed that in exchange for the
consideration set forth herein, Executive will forego and waive certain rights
to receive the Change in Control Payment and other payments, rights and benefits
under the Employment Agreement and Change in Control Agreement as further
detailed herein, and has agreed to forego and waive the accelerated vesting of
Options held by him; and

 

NOW, THEREFORE, in consideration of the foregoing, the agreements set forth
below and other good and valuable consideration, the parties hereto, intending
to be legally bound, agree as follows:

 

1.     Waivers.  In consideration of the benefits to be conferred on Executive
pursuant to Section 3 below, Executive hereby agrees to the waivers set forth in
this Section 1.

 

a.     Waiver of Eleventh Month Right to Terminate.  Executive hereby expressly
waives his Eleventh Month Right to Terminate his employment and receive any
Change in Control Payment, as set forth in Section 2.(i) of the Change in
Control Agreement.

 

b.     Waiver of Good Reason.  Executive hereby expressly waives his right to
terminate his employment and receive any Change in Control Payment pursuant to
Sections 13.(a), 13.(b), 13.(c) and 13.(d)(as it relates to travel only) of
Exhibit A of the Change in Control Agreement.  Executive’s waiver of Good Reason
as defined in Sections 13.(a) and 13.(b) is limited to the Merger and
Executive’s employment with CHC or the Company immediately following completion
of the Merger.

 

2

--------------------------------------------------------------------------------


 

c.     Waiver of Right to Terminate Employment Pursuant to Paragraphs 4.1.f and
4.1.g of the Employment Agreement.  Executive hereby expressly waives his right
to terminate his Employment pursuant to Paragraphs 4.1.f and 4.1.g.

 

d.     Waiver of Company’s Obligations Upon Executive’s Resignation Due to
Retirement of Chief Executive Officer.  Executive hereby expressly waives the
Company’s obligation under Paragraphs 4.3(a) and 4.3(b) of the Employment
Agreement to remove the restrictions from the restricted stock granted at the
time of Executive’s commencement of employment with the Company and to extend
the period of exercise of Executive’s vested stock options to purchase shares of
the Company’s stock.

 

e.     Waiver of Acceleration of Vesting of Options.  Executive hereby waives
the accelerated vesting of any Options held by him pursuant to the Plans except
if Executive’s employment is terminated:  i) by CHC or the Company for any
reason except Cause (as the term “Cause” is defined in the Change in Control
Agreement); or ii) by Executive for Good Reason (except as waived pursuant to
Paragraph 1.a of this Agreement).  Such Options shall continue to vest in
accordance with the vesting schedule or schedules associated with the grant of
such Options.

 

2.     Amendment of Paragraph 2.(a) of the Change in Control Agreement. 
Paragraph 2.(a) of the Change in Control Agreement is hereby deleted in its
entirety and in lieu thereof the following provision is inserted:

 

(a)           Cash Payment.  Not more than 10 days following the Date of
Termination, or, if later, not more than 10 days following the date of the
Change in Control, the Company will make a lump-sum cash payment to Executive in
an amount equal to (i) 2.99 times Executive’s Eligible Earnings, less (ii) any
incentive compensation payments made to Executive for the year ending after
Executive’s Date of Termination, less (iii) an amount equal to the cash
payment(s) and any restricted shares of Company common stock awarded to
Executive (the “Restricted Stock”) in exchange for certain waivers associated
with the Company’s merger with Computer Horizons Corp. The value of the
Restricted Stock shall be the price of CHC common stock at the close of the last
regular NASDAQ trading session prior to the date of Executive’s Change in
Control termination, as reported by The Wall Street Journal or a comparable
reporting service, or, if no sale of such stock shall have occurred on such
date, on the next preceding day on which a sale of stock occurred.

 

3.     Consideration.  In exchange for the waivers and consents set forth in
Paragraphs 1 and 2 of this Agreement, Executive shall receive the consideration
set forth below.

 

a.  Cash Payment.  On the Effective Date, Executive shall receive a lump sum
payment in the gross amount of $0 (zero dollars).

 

3

--------------------------------------------------------------------------------


 

b.  Restricted Stock.  On the Effective Date, Executive shall receive two
hundred thousand (200,000) shares of Restricted Stock issued pursuant to the
Company’s 2004 Equity Incentive Plan and subject to a two-year vesting schedule
for removal of the restrictive legend on the stock certificate issued after such
award.  Executive shall sign a standard Restricted Stock Award agreement
containing the restrictions outlined herein and such other terms and conditions
required by the Company as determined in the sole discretion of the Company’s
Board of Directors or the Compensation Committee of the Company’s Board of
Directors.

 

4.     Effective Date.  This Amendment and Waiver shall be effective after
approval of the Merger by CHC’s and the Company’s respective shareholders.  The
parties agree that if the transaction between the Company and CHC is not
consummated, the waivers and consents contained in this Amendment and Waiver
shall be null and void, and Executive shall repay or surrender, as the case may
be, any and all consideration received pursuant to this Amendment and Waiver. 
The parties agree that in the event that the transaction is consummated, but
Executive is not employed after the consummation of the transaction as
contemplated by this Amendment and Waiver, the terms of Executive’s Change in
Control Agreement shall control, and the parties shall take all appropriate
action necessary and cooperate to the fullest extent to give effect to the terms
of the Change in Control Agreement.

 

5.     Additional Covenants.

 

a.  Consent of CHC.  The provisions of this Agreement shall be subject to, and
shall have no effect until, consent in writing by CHC.

 

b.  Employment with CHC.  It is contemplated by the Company and Executive that
Executive and CHC shall enter into an agreement for Executive’s employment by
CHC, and Executive’s employment agreement with CHC following the Merger shall
include reasonable change in control provisions generally calling for, at a
minimum, a cash payment of two times the sum of gross annual base salary plus
targeted incentive compensation.

 

6.     Advice of Counsel.  Executive understands and acknowledges that he has
been free to seek the advice of his own counsel and hereby acknowledges that he
has either sought such advice and counsel prior to executing this Amendment and
Waiver or has chosen to forego such right.

 

7.     Effect of Amendment and Waiver. Except as expressly amended or waived as
set forth in this Amendment and Waiver, all of the other provisions of
Executive’s Change in Control Agreement and Employment Agreement shall remain in
full force and effect without modification or waiver unless later agreed to in
writing.

 

8.     Governing Law. This Amendment and Waiver shall be governed by and
construed in accordance with laws of the State of Minnesota.

 

4

--------------------------------------------------------------------------------


 

9.     Successors.  This Amendment and Waiver shall be binding upon the
Company’s successors and assigns and Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

[REMAINDER INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment and
Waiver.

 

 

EXECUTIVE

ANALYSTS INTERNATIONAL CORPORATION

 

 

/s/ Jeffrey P. Baker

 

By:

/s/ Michael J. LaVelle

 

Jeffrey P. Baker

 

Michael J. LaVelle

 

 

 

 

Its:

Chairman and Chief Executive Officer

 

 

 

Agreed and consented to by:

 

 

 

COMPUTER HORIZONS CORP.

 

By:

/s/ Michael C. Caulfield

 

 

Name

 

 

 

Its:

General Counsel and Secretary

 

 

 

Date:

July 8, 2005

 

 

6

--------------------------------------------------------------------------------

 